In the following cases the judgments of the supreme court were affirmed:
Spencer v. Halsted, reported in 1 Denio’s R. 606
Graves and another v. McKeon, 2 Id. 639(a)
Coddington v. Davis, reported in this vol. ante, p. 16
The People v. Adams, “ 190
The People v. Charles, “ 212
Delamater v. Pierce, “ 315
In the following cases, decrees of the court of chancery were affirmed :
Frazer v. Western and others, reported in 1 Barb. Ch. R. 220
Moehring v. Mitchell, Public Admr. &c. Id. 264
McCosker v. Brady and others, Id. 329
Hoes and others v. Van Hoesen, Id. 379
Partridge v. Menck and others, 2 Id. 101
In the following case the decree of the court of chancery was reversed:
Dias and others v. Bouchaud, Exr. &c., and the United States, reported in 10 Paige, 445.

 The judgment of the supreme court was affirmed in this case, on the ground that the declaration in the justice’s court was in trespass de bonis asportatis, and •not for trespass on lands. Taking that view of the case, as the court of appeals did, .the question of jurisdiction decided by the supreme court did not arise.